Order of the Court of Claims of the State of New York (Faviola A. Soto, J.), entered March 30, 2007, which, insofar as appealed from as limited by the briefs, denied defendant’s motion for summary judgment dismissing the claim brought pursuant to Court of Claims Act § 8-b for unjust conviction and imprisonment, unanimously affirmed, without costs.
Claimant sufficiently met the statutory pleading requirements of Court of Claims Act § 8-b (3) by appending to his verified claim the decision of this Court (People v Smith, 306 AD2d 225 [2003]) regarding the underlying criminal prosecution (see Lanza v State of New York, 130 AD 2d 872, 873 [1987]). Furthermore, the allegations in the claim coupled with this Court’s decision vacating his conviction and dismissing the indictment sufficiently demonstrated claimant’s likelihood of succeeding at trial in proving that “(a) he did not commit any of the acts charged in the accusatory instrument or his acts or omissions charged in the accusatory instrument did not constitute a felony or misdemeanor against the state, and (b) he did not by his own conduct cause or bring about his conviction” (Court of Claims Act § 8-b [4]; see Dozier v State of New York, 134 AD2d 759, 761-762 [1987]; Lanza, 130 AD2d 872-874).
We have considered defendant’s remaining arguments and find them unavailing. Concur—Lippman, EJ., Saxe, Friedman, Sweeny and Acosta, JJ.